DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 5, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7 and 13 of U.S. Patent No. 10547833 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 4, 5, 10 and 15 of the current application are included in claims 6, 7 and 13 of the U.S. Patent No. 10547833 with obvious wording variations.
As an example, claim 1 of the current application are compared with claim 1 of U.S. Patent No. 11006165 in the following table:
Claim 4 of the current application 
Claims 6 and 7 of U.S. Patent No. 10547833 
4. (Currently Amended) The target of claim 1, further comprising A camera calibration target, comprising:
a plurality of planar targets:
a tessellated concave frame to hold the plurality of planar targets; and
a light source disposed on an outside of the tessellated concave frame,
wherein at least one of the planar targets includes a plurality of individual markers.



6. A method for performing camera calibration, comprising: loading a plurality of cameras onto a movable platform, wherein the plurality of cameras have camera image capture directions oriented towards a tessellated concave target having a plurality of planar target regions; operating the movable platform to shift the plurality of cameras into designated positions relative to the target; pausing movement of the movable platform to capture an image from each of the plurality of cameras when the plurality of cameras are located at the designated positions relative to the target; and calibrating the plurality of cameras using visual patterns observed from a collection of images captured by each camera at each of the designated positions. 
    7. The method of claim 6, wherein some or all of the planar target regions comprises a plurality of individualized markers, and the visual patterns include images of the individualized markers and corner points of a checkerboard pattern. 


As disclosed above, for example, claim 4 of the current application are broader version of combinations of claims 6 and 7 (in combination) U.S. Patent No. 10547833 with obvious wording variations.
Claim 5 of the current application 
Claims 6 and 7 of U.S. Patent No. 10547833
5. (Currently Amended) The target of claim +A camera calibration target, comprising:
a plurality of planar targets; and
a tessellated concave frame to hold the plurality of planar targets,

wherein the plurality of planar targets comprises a plurality of hexagonal shapes and a plurality of pentagonal shapes.



    7. The method of claim 6, wherein some or all of the planar target regions comprises a plurality of individualized markers, and the visual patterns include images of the individualized markers and corner points of a checkerboard pattern. 



As disclosed above, for example, claim 5 of the current application are broader version of combinations of claims 6 and 7 (in combination) of U.S. Patent No. 10547833 with obvious wording variations.
Claims 10 and 11 of the current application 
Claims 6 and 7 of U.S. Patent No. 10547833
10. (Currently Amended) A camera calibration system, comprising:

a movable platform having a mounting surface to hold a plurality of cameras; and

the target of claim 14a camera calibration target, comprising

a plurality of planar targets, and a tessellated concave frame to hold the plurality of planar targets,

wherein at least one of the planar targets includes a plurality of individual markers,

wherein a principal axis of the target is oriented towards the movable platform, and

wherein the movable platform is spaced apart from the target.

11. (Original) The system of claim 10, wherein the movable platform is a conveyor belt.




    7. The method of claim 6, wherein some or all of the planar target regions comprises a plurality of individualized markers, and the visual patterns include images of the individualized markers and corner points of a checkerboard pattern. 



As disclosed above, for example, claims 10 and 11 of the current application are broader version of combinations of claims 6 and 7 (in combination) of  U.S. Patent No. 10547833 with obvious wording variations.
Claim 15 of the current application 
Claims 13  of U.S. Patent No. 10547833
15. (Original) A method for performing camera calibration, comprising:

loading a plurality of cameras onto a movable platform, wherein the plurality of cameras have camera image capture directions oriented towards the target of claim 1;

operating the movable platform to shift the plurality of cameras into designated positions relative to the target:

pausing movement of the movable platform to capture an image from each of the plurality of cameras when the plurality of cameras are located at the designated positions relative to the target; and

calibrating the plurality of cameras using visual patterns observed from a collection 

17. (Original) The method of claim 15, wherein calibrating of the plurality of cameras comprises identification of individual markers from the image, wherein the individual markers comprise Aruco or Charuco targets.









As disclosed above, for example, claim 15 of the current application are broader version of claim 13 of U.S. Patent No. 10547833 with obvious wording variations.
Allowable Subject Matter
Claims 1, 3, 6-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422